Citation Nr: 1705671	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran had active air service from September 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal was most recently before the Board in May 2016, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

In the May 2016 remand, the Board directed that the Veteran be afforded a VA examination in order to obtain an opinion as to whether he experienced additional disability due to a January 2008 left eye procedure performed at the West Los Angeles VA Medical Center.  A copy of the remand was sent to the Veteran using a Post Office Box located in San Bernadino, California (hereinafter the P.O. Box).

While this claim was in remand status, the Veteran was scheduled for the directed VA examination on May 21, 2016.  VA documentation associated with the request to schedule the examination indicates that the Veteran's mailing address was an apartment on [redacted] in San Bernadino, California.  The scheduled VA examination was cancelled on May 23, 2016, because the Veteran failed to appear.  

Subsequently, the denial of the Veteran's claim was confirmed and continued in a May 2016 supplemental statement of the case before being returned to the Board for further appellate review.  A copy of the May 2016 supplemental statement of the case was sent to the Veteran at the P.O. Box.

At present, according to his profile in the Veterans Benefits Management System (VBMS), the Veteran's mailing address is the P.O. Box.

In a December 2016 brief, the Veteran's representative asserted that the Veteran did not appear for the May 2016 VA examination because he never received notice thereof, and that a remand is required in order to provide the Veteran with another VA examination.  Given the obvious discrepancy regarding the Veteran's current mailing address, the Board agrees.  Consequently, the Board finds that another remand is required.

Accordingly, the case is remanded for the following actions:

1.  Determine the Veteran's correct mailing address.

2.  Then, schedule the Veteran for a VA eye examination by an examiner with appropriate expertise to determine whether the Veteran has an additional left eye disability resulting from the January 2008 left eye procedure performed at the West Los Angeles VA Medical Center.  If possible, the VA examiner should be an examiner who has not treated or examined the Veteran in the past.  The examiner must review the claims file and note that review in the report.  Any indicated studies should be performed. 

Based on the examination of the Veteran and a review of the record, the examiner should provide the following medical opinions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has additional left eye disability as a result of the January 2008 left eye procedure performed at the West Los Angeles VA Medical Center?

b)  If there is additional left eye disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment and/or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

c)  If there is additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of an event not reasonably foreseeable?

The rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Confirm that any VA examination report and medical opinions provided comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

 Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

